Citation Nr: 0737390	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  96-36 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for left (minor) arm disability claimed 
as a result of VA surgical treatment rendered in February 
1978.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to March 
1955 and from November 1956 to June 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability following repair of a fracture of the left radius.  
In September 1999, the Board Remanded the appeal.  In January 
2001, the Board denied the appeal.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
May 2001, the Court vacated the Board's 1999 decision.  In 
May 2002, the Board Remanded the appeal.  In April 2003, the 
Board denied the claim.  The veteran again appealed the 
Board's decision to the Court, and in a July 2005 decision, 
the Court vacated the Board's 2003 decision.  In January 2006 
and in December 2006, the Board Remanded the appeal.  

The veteran testified at a Travel Board hearing conducted in 
February 1999.  The judge who presided over the hearing is no 
longer employed at the Board.  The veteran was offered 
another hearing.  By a statement submitted in February 2006, 
the veteran requested a videoconference hearing.  However, in 
September 2006, the veteran withdrew his request for the 
videoconference hearing, or any other hearing.  The veteran 
has been afforded his procedural rights, and appellate review 
may proceed. 

In 2005, the veteran moved to have his claim advanced on the 
docket, and that motion was granted.  Accordingly, the claim 
remains in an advanced on the docket status.

The veteran's claim for compensation benfits under the 
provisions of 38 U.S.C.A. §  1151 for additional orthopedic 
disability of the left arm, claimed as a result of VA 
surgical treatment rendered in February 1978, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Neurological examination of the veteran's left (minor) arm in 
June 2002 resulted in a medical opinion that the veteran has 
neurological deficits of the left forearm which were not 
present prior to February 1978 VA surgical treatment of the 
veteran's left forearm fracture, and which were not 
foreseeable results of that surgical treatment.


CONCLUSION OF LAW

The veteran is entitled to benfits under 38 U.S.C.A. § 1151 
for neurological disability of the left forearm resulting 
from February 1978 VA surgical treatment of a fracture, left 
forearm.  38 U.S.C.A. §§ 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to benfits under 
38 U.S.C.A. § 1151 for additional disability incurred during 
February 1978 VA surgical treatment of a fracture of the left 
forearm.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the 
decision below is favorable to the veteran, and the portion 
of the claim not decided in the veteran's favor has been 
Remanded, further discussion of the VCAA is not required.  

Applicable law

Under 38 U.S.C.A. § 1151, as in effect when the veteran 
submitted the January 1995 claim underlying this appeal, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991).  

The regulations applicable to this January 1995 claim provide 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  Compensation under 38 U.S.C.A. 
§ 1151, however, is not payable when an additional disability 
results from the natural progression of an underlying 
disability.  38 C.F.R. § 3.358(b)(2) (1995); Brown v. 
Gardner, 513 U.S. 115, 115 S.Ct. 552, 556 n.3 (1994) 
(Gardner).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1995).  Those provisions were invalidated.  
Gardner, supra.

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Gardner, supra.  Although the law was amended to require 
showing of negligence or fault for recovery for claims filed 
under 38 U.S.C.A. § 1151 on or after October 1, 1997, that 
amendment is not applicable to the veteran's 1995 claim.  
Therefore, the veteran need not show that additional 
disability resulted from fault or negligence in treatment, 
but he must still establish that the claimed additional 
disability is present and did, in fact, result from VA 
treatment.  38 C.F.R. § 3.358(c)(1), (c)(2) (1998).

Facts and analysis

The evidence establishes that the veteran sought medical 
evaluation in late August 1977 for pain in the left forearm.  
At that time, he reported that he fell off a bike.  There was 
an abrasion on the veteran's left cheek.  The veteran's 
neurovascular status was described as intact, with good 
finger movement.  There was tenderness and swelling at the 
middle one-third of the radius.  Radiologic examination 
disclosed that the veteran had sustained a comminuted 
fracture of the shaft of the left radius.  He was placed in a 
cast.  Additional radiologic examination in August 1977 
disclosed "excellent" alignment and position.  The report 
of a September 1977 radiologic examination described 
"continued good and unchanged position in alignment of the 
fracture for healing."  The veteran reported that he had no 
follow-up evaluation or treatment after the case was removed.  

There is no record of any evaluation or description of the 
veteran's left forearm during the period from early September 
1977, about one week after the cast was put on the left 
forearm, until February 1978, when the veteran was found to 
have re-fractured the left radius at the area of the prior 
fracture.  The summary of February 1978 VA hospitalization 
states that the veteran was seen by "Dr. Thulen of 
Littleton, Colorado" at the time of the initial fracture and 
was offered open reduction and internal fixation but declined 
because of financial considerations.  The discharge summary 
further indicates that the cast remained on the veteran's 
left forearm for 10 weeks, and that the fracture appeared to 
have united when the cast was removed.  

The discharge summary further states that the veteran 
reported lack of full pronation and supination following the 
initial, 1977 fracture, when the cast was removed from the 
left forearm in October 1977.  However, there is no 
description of the veteran's neurological status prior to the 
February 1978 re-fracture of the left radius.  In mid-
February 1978, the veteran underwent open reduction and 
internal fixation of the left radial mid-shaft fracture with 
the use of a 6-hole compression plate and a bone graft, which 
was placed on the lateral side of the fracture, so as to 
prevent synostosis of the radius and ulna.  Postoperative 
radiologic examination disclosed some angulation deformity in 
the alignment of the radius.  The veteran was advised that he 
might not attain full supination and pronation.

The veteran reports that he had no additional medical care or 
physical therapy following his discharge from the February 
1978 hospitalization.  A 1981 emergency department record 
reflects that the veteran sought treatment after twisting his 
left arm and shoulder.  He complained of left arm pain and 
decreased range of pronation, but the veteran's actual ranges 
of motion were not described, other than the statement that 
there was full range of motion of the elbow.  Fasciculations 
were seen in the left supraspinatus and trapezius.  The left 
elbow had full range of motion, and the veteran's 
neurovascular status was described as "intact."

The veteran was afforded VA examinations in April 1985 and in 
May 1991, but no description of neurological function of the 
left forearm is included in the report of these examinations.  
In an October 1992 examination for Social Security disability 
benefits purposes, the provider, L.E. Jump, MD, stated the 
veteran reported aching at the left epicondyle and flexion 
contractures of the hands following repetitive use.  There 
was no muscle atrophy.  There was good motor strength.  Deep 
tendon reflexes were 1+ and symmetrical in both upper 
extremities.  Left wrist extension was mildly weak and 
produced aching in the left elbow.  There was diminished 
pinprick sensation in the left second digit, palmar aspect.  
He described a difference in light touch sensation in this 
finger.

On May 2000 VA orthopedic examination, mild numbness over the 
dorsal forearm was noted.  In June 2002, neurological 
examination disclosed that the veteran reported progressive 
weakness in the left hand, numbness in the left fingers, some 
loss of grip strength, diminished light touch, pinprick, and 
temperature sensations in the left arm.  The examiner stated 
that the 1978 open reduction and internal fixation seemed to 
have resulted in chronic pain, weakness, and numbness in the 
left forearm.  However, the examiner stated that an 
electromyogram (EMG) nerve conduction examination was 
required to evaluate the left upper extremity, and to 
determine whether there was acute neurology injury.  The 
claims file includes no records of such examination.

The Board's January 2006 Remand directed that the veteran be 
afforded neurologic examination.  Orthopedic examination was 
conducted, but no neurologic examination was conducted.  
Following the Board's December 2006 Remand, orthopedic 
examination was conducted, but the examiner did not discuss 
whether the veteran had neurologic abnormalities or deficits.  

It has been more than five years since the June 2002 
neurology opinion which is somewhat favorable to the veteran 
was rendered.  Although that examination report is 
incomplete, and does clearly delineate which of the veteran's 
left forearm neurological abnormalities resulted from the 
1978 VA operative procedure and which current neurological 
abnormalities are due to other causes.  However, the opinion 
indicates that, to the extent that current neurological 
deficits are not related to intercurrent disorders acquired 
since 1978, the neurological deficits were not present prior 
to the 1978 surgery, are a result of the 1978 surgery, and 
were unforeseeable results.  

As there is no evidence contrary to this June 2002 opinion, 
benfits under 38 U.S.C.A. § 1151 for additional neurological 
disability, excluding neurological disability due to 
incurrent causes incurred since 1978, is warranted.  The 
evidence has not yet been sufficiently developed, in the five 
years since the June 2002 opinion was rendered, to allow a 
more precise determination as to the nature or extent of the 
current neurological disabilities of the left forearm which 
are attributable to the 1978 surgery rather than to 
intercurrent causes is not the veteran's responsibility.  
Therefore, the Board has determined that a grant of benefits 
under 38 U.S.C.A. § 1151 is warranted at this time, although 
further development of the evidence may be required in order 
to properly evaluate the severity of the disability for which 
benfits are in order.  



ORDER

The appeal for benefits under 38 U.S.C.A. § 1151 for 
additional neurological disability resulting from surgical 
treatment rendered in February 1978, excluding current 
neurological findings attributable to causes other than the 
1978 VA treatment, is granted; the appeal is granted to this 
extent only.


REMAND

The Board notes that some medical opinions of record indicate 
that the veteran has current orthopedic disability, in 
particular, loss of complete range of flexion and supination 
and possibly a locking defect of the left wrist, due to the 
metal fixation plate applied to the left forearm fracture 
during the 1978 surgery.  However, other medical opinions 
reach the opposite determination, indicating that the 
surgical fixation plate does not result in any current 
disability.  

The Board notes that, prior to February 1978 VA surgical 
treatment, the veteran did not have a metal fixation plate in 
his left forearm.  Although he consented to open reduction 
and internal fixation of the left radius fracture, the 
veteran may only be deemed to have consented to the expected 
and necessary consequences of the internal fixation device, 
even though the medical evidence establishes that use of an 
internal fixation device was within the range of accepted 
medical care for the veteran's fracture, and in fact 
establishes that non-surgical treatment of the veteran's 
fracture would likely have been unsuccessful.  Nevertheless, 
under § 1151 as in effect in 1995 and as mandated by Gardner, 
to the extent that the fixation device causes current 
impairment which in not a "necessary" impairment, such 
impairment, even if "foreseeable" or within the range of 
possible expected outcomes within the standard of care, is 
within the statutory definition of "additional" disability 
due to the February 1978 VA surgical treatment, except to the 
extent that current orthopedic disability represents the 
natural progression of the 1977 and 1978 radial fractures.  

The examiner who conducted August 2006 and August 2007 VA 
examinations opined that the veteran did not have additional 
disability because his current orthopedic impairments were to 
be expected after the type of injuries and type of surgery he 
had, even though the standard of care was followed.  However, 
the examiner did not make a finding that all current left 
forearm orthopedic abnormalities were a result only of the 
natural progression of the first and second injuries, or were 
present prior to the VA treatment, or constituted a necessary 
result of the insertion of the metal fixation device.  
Further development as to the causation of each current 
orthopedic limitation is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's current VA clinical 
records, from August 2007, should be 
obtained.

2.  The veteran should be afforded the 
opportunity to identify or submit any 
clinical records or other evidence he may 
have in his possession about his August 
1977 of February 1978 left radius 
fractures, and to identify or submit any 
other evidence he believes might be 
relevant to his claim.  

3.  The veteran should be afforded VA 
orthopedic examination of the left 
forearm.  The veteran's claims file must 
be made available to, and reviewed by, the 
examiner.  The examiner should review the 
medical records associated with the 
February 1978 VA surgical treatment of the 
left radius fracture, and address the 
following questions: 
	(a) Specifically describe each current 
orthopedic impairment of the left forearm, 
to include limitation of range of motion, 
the extent of range of motion without 
pain, pain, weakness, catching or locking 
of the left wrist, muscle atrophy, 
incoordination, or other left forearm 
impairment.  
    (b) State which current impairments are 
the result of natural progression of 
impairment due to a 1977 left radius 
fracture and of a 1978 left radial 
fracture.  
    (c) State which impairments are at 
least as likely as not (a 50 percent, or 
greater, likelihood) the necessary result 
of insertion of an internal fixation 
device in the left forearm.  
    (d) If left forearm impairment which is 
not a result of natural progression of the 
1977 or 1978 radial fracture, and which is 
not a necessary result of insertion of an 
internal fixation devise in February 1978 
is attributable to a specific injury 
incurred by the veteran after 1978, or is 
attributable to a cause other than the 
fact that a fixation device remains in the 
left forearm, state the cause to which the 
impairment is attributable.  
    (e) Provide an opinion as to the 
current impairments which are at least as 
likely as not (a 50 percent, or greater, 
likelihood) the result of the insertion of 
an internal fixation device into the 
veteran's left forearm, to include 
impairments which, although foreseeable, 
are not the necessary results of such 
treatment.  

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

4.  When the development requested has 
been completed, the case should again be 
reviewed, in light of evidence obtained on 
Remand.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


